James T. Hallinan, J.
Motion by defendant John A. Johnson & Sons, Inc., to strike out of plaintiff’s bill of particulars the express reservation of his right to rely upon the doctrine of res ipsa loquitur and to compel him to elect at this time between that doctrine and the affirmative acts of negligence set forth in the bill. The motion is denied. (De Roire v. Lehigh Val. R. R. Co., 205 App. Div. 549; Whylie v. Craig Hall, Inc., 272 App. Div. 603.) It is not the pleading of specific acts of negligence, but the attempt to prove such acts at the trial of the action which will deprive plaintiff of the benefit of the presumption under the res ipsa doctrine. (Bailey v. Bethlehem Steel Co., 277 App. Div. 798, affd. 302 N. Y. 717; Goodheart v. American Airlines, 252 App. Div. 660, 662-663, 254 App. Div. 566; Langeland v. 78th & Park Ave., Corp., 129 N. Y. S. 2d 719, 721.)
Submit order.